Citation Nr: 1007504	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-23 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for mild 
degenerative disc disease of the lumbar spine, previously 
shown as mechanical low back pain (low back disability).

2.  Entitlement to service connection for right L5-S1 
radiculopathy, claimed as nerve damage, to include as 
secondary to mild degenerative disc disease of the lumbar 
spine.

3.  Entitlement to a total rating based on individual 
unemployability due to a service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Attorney 
at Law




ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from April 1995 to July 
1995, and from November 1998 to August 2001.  The Veteran 
also had service with the National Guard.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In September 2001, the RO, in pertinent part, denied 
entitlement to service connection for mechanical low back 
pain.  The Veteran did not file a timely notice of 
disagreement and the decision became final.

In March 2004, the RO again denied service connection for a 
low back disability.  The Veteran filed a statement in August 
2004 requesting to reopen his claim of entitlement to service 
connection for a back condition.  The Board finds that this 
statement constitutes a valid notice of disagreement with the 
March 2004 rating decision regarding the Veteran's back 
claim.  

In February 2005 and May 2007, the RO again denied 
entitlement to service connection for a low back disability.  
In May 2007, the RO also, in pertinent part, denied 
entitlement to service connection for nerve damage and 
individual unemployability.  The Veteran filed a notice of 
disagreement with these decisions in December 2007 and 
February 2008.  Because the RO was unclear regarding which 
claims the Veteran was pursuing, and because there were other 
claims that were potentially active at the time (including 
claims for higher evaluations for his service-connected 
chronic obstructive pulmonary disease and right shoulder 
disability), the Veteran and the RO agreed in a March 2008 
conference report to clarify the issues.  In March 2008, the 
Veteran submitted a statement stating that he was satisfied 
with all of the decisions in the May 2007 rating decision, 
except for the decision regarding entitlement to service 
connection for a low back disability and nerve damage, and 
his claim for individual unemployability.  The Board finds 
that the Veteran, by this statement, withdrew from 
consideration claims for higher evaluations for chronic 
obstructive pulmonary disease and right shoulder.  These 
claims are therefore not for appellate consideration.  In 
June 2008, the RO issued a statement of the case with respect 
to the claims for a low back disability, right L5-S1 
radiculopathy secondary to a low back disability, and 
individual unemployability.  The Veteran filed his 
substantive appeal in July 2008.

The Board notes that, with respect to the claim of 
entitlement to service connection for a low back disability, 
before reaching the merits of the Veteran's claim, the Board 
must first rule on the matter of reopening of the claim.  
That is, the Board has a jurisdictional responsibility to 
consider whether it is proper for the claim to be reopened.  
See Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 
2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  The issue has therefore been styled as set forth 
above.  As determined below, this claim is being reopened.

The reopened claim of entitlement to service connection for 
mild degenerative disc disease of the lumbar spine, 
previously shown as mechanical low back pain, as well as the 
claims of entitlement to service connection for right L5-S1 
radiculopathy, and entitlement to individual unemployability 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the Department of Veterans Affairs Regional 
Office.


FINDINGS OF FACT

1.  In a September 2001 rating decision, the RO, in pertinent 
part, denied service connection for mechanical low back pain.  
The Veteran did not file a timely notice of disagreement with 
respect to this decision and it became final

2.  Evidence received since the September 2001 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection 
for mild degenerative disc disease of the lumbar spine, 
previously shown as mechanical low back pain.


CONCLUSIONS OF LAW

1.  The September 2001 rating decision which denied service 
connection for mechanical low back pain is final. 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 3.104, 20.302, 20.1103 
(2000).

2.  The evidence received subsequent to the September 2001 
rating decision is new and material; the claim for service 
connection for mild degenerative disc disease of the lumbar 
spine, previously shown as mechanical low back pain, is 
reopened. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.156(a), 3.303, 3.307, 3.309, 
3.317, 20.1105 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000. The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

By way of letters dated in November 2003, September 2004, and 
January 2007, the Veteran was furnished notice of the type of 
evidence needed in order to substantiate his claims, 
including notice that a disability rating and effective date 
will be assigned if the claim is allowed, and evidence 
necessary to reopen his low back claim and establish the 
underlying claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (1) (2008); Kent v. Nicholson, 20 Vet. App. 1 
(2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Since, however, the following decision represents a complete 
grant of the appellant's appeal with respect to the reopening 
of the Veteran's low back claim, the Board finds that no 
further discussion of the VCAA is required at this point.

II. New and Material Evidence

In September 2001, the RO denied service connection for 
mechanical low back pain.  The RO noted that there was no 
evidence of a low back condition at time of entry into active 
duty.  The RO then reported that the Veteran's service 
treatment records showed treatment in February 1999 for low 
back pain due to a motor vehicle accident which was diagnosed 
as mechanical low back pain.  The RO, however, found upon 
review of the subsequent medical records, no findings 
indicating a chronic disability at that time.  The Veteran 
did not file a timely notice of disagreement with respect to 
this decision and it became final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 3.104, 20.302, 20.1103 (2000).

In October 2003, the Veteran requested that his low back 
claim be reopened.  In March 2004, the RO again denied 
service connection for a low back disability.  The Veteran 
filed a statement in August 2004 requesting to reopen his 
claim of entitlement to service connection for his back 
condition.  The Board finds that this statement constitutes a 
valid notice of disagreement with the March 2004 rating 
decision regarding the Veteran's back claim.  

In February 2005 and May 2007, the RO again denied 
entitlement to service connection for a low back disability.  
The Veteran filed a notice of disagreement in December 2007 
and February 2008.  The RO issued a statement of the case 
dated in June 2008, and the Veteran filed his substantive 
appeal in July 2008. 

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  The Board observes that a regulatory change 
with respect to new and material evidence claims has been 
made which applies prospectively to all claims submitted on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 (Aug. 
29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because the 
Veteran filed his claim to reopen in October 2003, the new 
version of the law is applicable in this case.

Under the revised regulation of 38 C.F.R. § 3.156(a), new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the 
evidence to be sufficient to reopen a previously denied 
claim, the evidence must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  

In this case, the medical evidence submitted after September 
2001 consists of private and VA treatment records and VA 
examinations dated in October 2004 and May 2008.  These 
records indicate that the Veteran has been receiving medical 
treatment for chronic low back pain.  He has also been 
diagnosed with a low back disability, specifically mild 
degenerative disc disease of the lumbar spine.  

Based on the foregoing, the Board finds that this evidence is 
new evidence of record and addresses an element of the 
Veteran's claim that was not present in September 2001, 
namely the presence of a chronic disability.  This new 
evidence, when considered by itself or in conjunction with 
the evidence previously of record, relates to an 
unestablished fact necessary to substantiate the Veteran's 
claim and is not cumulative or redundant in nature.  The 
Board finds that the evidence is new and material and the 
claim is therefore reopened.  38 C.F.R. § 3.156(a).


ORDER

The claim of entitlement to service connection for mild 
degenerative disc disease of the lumbar spine, previously 
shown as mechanical low back pain, is reopened, and to this 
extent only, the appeal is granted.


REMAND

After a thorough review of the Veteran's claims file, the 
Board finds that the reopened claim of entitlement to service 
connection for mild degenerative disc disease of the lumbar 
spine, previously shown as mechanical low back pain, as well 
as the claims of entitlement to service connection for right 
L5-S1 radiculopathy, and entitlement to individual 
unemployability must be remanded for additional development.  

First, the Board observes that following the RO's issuance of 
the June 2008 Statement of the Case, additional evidence 
pertinent to the Veteran's individual unemployability claim 
was associated with the Veteran's claims file.  This evidence 
was not accompanied by a waiver of initial RO consideration.  
In such a situation, the law requires that the RO initially 
consider the evidence, re-adjudicate the claim, and issue an 
appropriate supplemental statement of the case (SSOC).  
38 C.F.R. §§ 19.31, 19.37, 20.1304(c).  

Next, the Board notes that the Veteran's claims file contains 
a June 2008 decision from the Social Security Administration 
granting disability benefits from April 2006.  The decision 
is based in part on a finding of a chronic low back 
disability.  The decision also states that the Veteran's 
disabilities, including chronic low back and right shoulder 
pain, chronic obstructive pulmonary disease, and post-
traumatic stress disorder (PTSD) impose significant 
restrictions on the claimant and preclude the claimant from 
performing any substantial gainful activity, even at the 
sedentary level, on a regular and sustained basis.  In this 
regard, the Board notes that the Veteran is service-connected 
for PTSD, a right shoulder disability, and chronic 
obstructive pulmonary disease.  Records related to this award 
of disability benefits from the Social Security 
Administration, however, have not been associated with the 
Veteran's claims file.  

In this regard, the Board notes that the RO requested these 
documents, but also proceeded without them to deny the 
Veteran's claim, finding that these records would not be 
relevant to the Veteran's low back claim, in that there was 
no indication that the records would show a nexus between the 
Veteran's current back disability and his military service.  

Here, the Board notes that VA's duty to assist claimants is 
codified at 38 U.S.C. § 5103A.  VA has a duty to "make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim."  Golz v. 
Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010); 38 U.S.C.A. 
§ 5103A(a)(1).  Relevant records for the purpose of § 5103A 
are those records that relate to the injury for which the 
claimant is seeking benefits and have a reasonable 
possibility of helping to substantiate the Veteran's claim.  
Id.  The legal standard for relevance requires VA to examine 
the information it has related to medical records and if 
there exists a reasonable possibility that the records could 
help the Veteran substantiate his claim for benefits, the 
duty to assist requires VA to obtain the records.  Id.

In this regard, the Board also notes that in the Golz case, 
the Federal Circuit found that the Board did not err as a 
matter of law when it determined that VA met its duty to 
assist the Veteran, even though VA did not request his SSA 
records.  In that case, the Veteran was claiming service 
connection for PTSD and the Board found that the SSA decision 
did not mention a psychiatric disorder.  Thus, although the 
medical records accompanying the SSA decision were not in the 
file, the Board in that case found that they would not be 
relevant to the claim on appeal. 

In this case, however, the SSA decision specifically mentions 
the Veteran's back disability as a factor in granting 
disability benefits.  And the SSA decision also notes that 
the Veteran's disabilities, three of which the Veteran is 
service-connected for, preclude the claimant from performing 
any substantial gainful activity.  Therefore, based on the 
language of the SSA decision in this case, the Board finds 
that there is a reasonable possibility that these records may 
help substantiate the Veteran's claims.  Records related to 
such award, should therefore be associated with the Veteran's 
claims file.  38 C.F.R. § 3.159.  See also 38 C.F.R. 
§ 3.159(c)(2) (when attempting to obtain records in the 
custody of a Federal department or agency, including the 
Social Security Administration, VA must make as many requests 
as are necessary to obtain relevant records; VA will end its 
efforts to obtain records from a Federal department or agency 
only if VA concludes that the records sought do not exist or 
that further efforts to obtain those records would be 
futile).  

Next, the Board notes that the May 2008 VA examiner found 
that the Veteran had a civilian back injury in April 1996 
while in the National Guard.  He also indicated that the date 
of onset for the degenerative disc disease of the lumbosacral 
spine was 1996.  The examiner noted that there were several 
notations in 1996 regarding his complaints of low back pain.  
The examiner then found that the Veteran again injured his 
back in February 1999 in a motor vehicle accident while on 
active duty.  He was noted to have no active pathology at the 
time.  The Veteran then began to experience low back pain in 
2004 and the examiner found that he now has degenerative 
changes.  The examiner found that the current mild 
degenerative disc disease could not be definitely attributed 
to the incident in 1999 more than to the incident in 1996, 
which he stated probably also contributed, as there was a 
record of back pain after work.  The examiner stated that 
these probably began the early process of later development 
of degenerative disc disease, but the injury in 1999 could 
not be described as being the sole cause, nor an aggravating 
factor.

In this regard, the Board notes that the VA examiner was 
asked whether the Veteran's current low back disability was 
related to the 1999 motor vehicle accident, but the 
examination questions with regard to a possible pre-existing 
disability were not presented to the examiner.  Therefore, 
the Board finds that the RO should arrange for the Veteran's 
claims folder to be reviewed by the VA examiner who prepared 
the May 2008 VA examination report (or a suitable substitute 
if that examiner is unavailable), for the purpose of 
preparing an addendum that addresses the current nature and 
likely etiology of the claimed low back disorder.  

Prior to affording the Veteran an additional VA examination, 
the RO should associate with the Veteran's claims file 
records of the Veteran's treatment for his service-connected 
disabilities.  Here, the Board notes that the Veteran has 
been treated at the Mountain Home VA Medical Center.  Records 
from this facility dated since August 2008 should be 
associated with the Veteran's claims file.  The Board also 
notes that the RO requested employment records from American 
Water Heaters that have not been associated with the 
Veteran's claims file.  

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the 
VCAA, VA must obtain outstanding VA and private records.  See 
38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

Finally, the Veteran's claims file does not contain 
information sufficient to determine any periods of active 
duty for training in the National Guard for purposes of 
ascertaining whether the Veteran injured his back during such 
a period.  Upon remand, the RO should request such records.  

Here, the Board notes that the Veteran has had both active 
duty military service and service in the National Guard.  In 
this regard, the Board notes that the term "active military, 
naval, or air service" includes: (1) active duty; (2) any 
period of ACDUTRA during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty; and (3) any period of 
INACDUTRA during which the individual concerned was disabled 
or died from an injury incurred or aggravated in the line of 
duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).

In order to establish basic eligibility for Veterans' 
benefits based upon active duty for training, the appellant 
must first establish that he or she was disabled from a 
disease or injury incurred or aggravated in the line of duty.  
See Laruan v. West, 11 Vet. App. 80,84-86 (1998) (rev'd on 
other grounds, D'Amico v. West, 12 Vet. App. 264 (1999)); see 
also Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  Until 
"Veteran" status is established for a period of active duty 
for training or a period of inactive duty for training, 
presumptions, including the presumption of soundness and the 
presumption of aggravation, are not for application. See 
Laruan, supra; Paulson, supra.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to contact the Veteran and request that 
he identify all VA and non-VA health care 
providers, other than those already 
associated with the Veteran's claims 
file, that have treated him since service 
for his service-connected disabilities.  
This should specifically include 
treatment records from the Mountain Home 
VA Medical Center, dated since August 
2008.  The RO should also follow up 
regarding the requested employment 
records from American Water Heaters that 
have not yet been associated with the 
Veteran's claims file.  Finally, the RO 
should request all service personnel 
records from the Veteran's service with 
the National Guard in order to determine 
any periods of active duty for training 
that may be pertinent to the Veteran's 
back claim.  

The aid of the Veteran in securing these 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
Veteran should be informed in writing.  
The Veteran may submit medical records 
directly to VA.  

2.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the Veteran, as well as copies 
of the medical records that served as the 
basis for any such decision(s).  All 
attempts to fulfill this development must 
be documented in the claims file.  If the 
search for any such records yields 
negative results, that fact should be 
clearly noted, with the RO either 
documenting for the file that such 
records do not exist or that further 
efforts to obtain them would be futile, 
and the Veteran should be informed in 
writing.  

3.  The RO should arrange for the 
Veteran's claims folder to be reviewed 
by the VA examiner who prepared the May 
2008 VA examination report (or a 
suitable substitute if that examiner is 
unavailable), for the purpose of 
preparing an addendum that addresses 
the current nature and likely etiology 
of the claimed low back disorder.  

The claims file must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  All 
pertinent symptomatology and findings 
must be reported in detail.  Based on 
his/her review of the case, the 
examiner is specifically requested to 
offer an opinion as to: 

(a)  Does the Veteran have a low back 
disability?  If so, state the 
diagnosis or diagnoses.

(b)  If the examiner finds that the 
Veteran has a low back disability, did 
such disorder have its onset during 
active duty or within one year of 
active service, or was such disability 
caused by any incident that occurred 
during active duty?  Please note that 
the Veteran served on active duty from 
April to July 1995, and from November 
1998 to August 2001.  The examiner 
should also specifically note the 
dates of any injury sustained to the 
low back that occurred when serving 
with the National Guard.

(c)  Did a low back disability, exist 
prior to a period of active duty?  If 
so, state (if possible) the 
approximate date of onset of such 
disorder.  In this regard, the 
examiner is asked to comment on the 
Veteran's service medical records, 
specifically his induction and 
separation examinations.  

(d)  If a low back disability clearly 
and unmistakably preexisted a period 
of active duty, did such disorder 
permanently increase in disability 
during active duty?  In answering this 
question, the examiner is asked to 
specify whether the Veteran sustained 
temporary or intermittent symptoms 
resulting from service; or whether 
there was a permanent worsening of the 
underlying pathology due to service, 
resulting in any current disability.  

(e)  If a low back disability 
increased in disability during active 
service, was that increase due to the 
natural progression of the disease?  

The examiner is asked to comment on the 
medical evidence in the Veteran's claims 
file and should set forth the complete 
rationale for all opinions expressed and 
conclusions reached in a typewritten 
report.  

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the 
dictates of the Veterans Claims 
Assistance Act of 2000), the RO should 
again review the Veteran's claims.  If 
a determination remains adverse to the 
Veteran, the Veteran must be furnished 
a supplemental statement of the case 
and be given an opportunity to submit 
written or other argument in response 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending a requested VA examination 
may result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


